DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 11 are objected to because of the following informalities: claims 2, 11 recite the limitation “the same transmission power”, for clarity it’s suggested to amend the limitation to “a same transmission power”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 10, 13, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 recite the limitation “…a first RACH resource associated with a first SS block of the cell and transmitting…a second RACH resource associated with a second SS block of the cell” which makes the claims indefinite.  It’s unclear if “first RACH resource” and “second RACH resource” are part of “RACH resources” and “first SS block” and “second SS block” are part “SS blocks of a cell” or not.  Examiner will interpret as best understood.
Claims 4, 8, 13, 17 recite the limitation “…the preamble sequences transmitted on the first RACH resource and the second RACH resource…” which makes the claims indefinite.  It’s unclear if Applicant intended to claim multiple preamble sequences transmitted by UE or a single preamble sequence transmitted multiple times.  Examiner will interpret as best understood.
Claim 6 recites the limitation "the UE" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the UE" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the RAR" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the RAR" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the RAR" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the RAR" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 10, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over da Silva et al (USPN 2018/0343595), with Provisional Application 62476052 filed 3/24/2017, in view of 3GPP TSG RAN WG1 Meeting #88, provided by Applicant’s IDS, hereafter 3GPP.

	Regarding claim 10, da Silva discloses
	a user equipment (UE) for transmitting a random access channel (RACH) in a wireless communication system, the UE comprising, (UE for performing random access, comprising [0167-0177], FIG. 10)
	a radio frequency (RF) unit (transmit/receive circuitry [0172-0177]
 	a processor configured to control the RF unit, wherein the processor is configured to: control the RF unit to (processor for controlling transmit/receive circuitry to [0172-0177]
	receive RACH resource configuration, including information about an association relation between synchronization signal (SS) blocks of a cell and RACH resources (UE receiving RACH configuration comprising mapping between SS Block beams and RACH resources [0023, 0034-0040, 0082, 0087], FIGs. 1C, 1D, 3, Provisional Application pages 4-7 
	and RACH preamble information indicating a preamble sequence dedicated to the UE (a particular RACH preamble to be used during random access [0035, 0082, 0087], Provisional Application pages 4-7
	control the RF unit to transmit the preamble sequence on a first RACH resource associated with a first SS block of the cell, based on the RACH resource information and the RACH preamble information (transmit, under control of processor, preamble on corresponding RACH resource associated with mapping between SS Block beam and RACH configuration [0103, 0034, 0035], FIG. 3
 	da Silva does not expressly disclose transmit preamble on a first RACH resource associated with a first SS block of the cell and transmit the preamble sequence on a second RACH resource associated with a second SS block  
	3GPP discloses transmit preamble on a first RACH resource associated with a first SS block of the cell and transmit the preamble sequence on a second RACH resource associated with a second SS block  (UE transmits preamble on multiple RACH occasions corresponding to detected SS block (sections 1-3) FIGs. 2, 3
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmit preamble on a first RACH resource associated with a first SS block of the cell and transmit the preamble sequence on a second RACH resource associated with a second SS block” as taught by 3GPP into da Silva’s system with the motivation to enable NR UE to receive RACH resource/configuration and perform random access using multi beam (3GPP, sections 1-3, FIGs. 2, 3)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 10. 

	Regarding claims 3, 12, da Silva discloses contention free random access [0011, 0014, 0020]
	
 	Regarding claims 4, 13, 3GPP discloses UE monitor RAR window for a response after transmitting preamble using different RACH occasions (Section 2)


Claims 6-9, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (USPN 2018/0279380), with Provisional Application 62601509 filed 3/24/2017, in view of 3GPP.

	Regarding claim 15, Jung discloses 
	a base station (BS) for receiving a random access channel (RACH) in a wireless communication system, the BS comprising (network entity/base station for RACH communication with UE comprising [0061-0067], FIG. 11)
	a radio frequency (RF) unit (transceiver circuitry FIG. 11 #1170)
	a processor configured to control the RF unit, wherein the processor is configured to: (controller, FIG. 11 #1120/processor, operable to control the transceiver to perform [0061-0067]
	control the RF unit to transmit RACH resource information, including information about an association relation between synchronization signal (SS) blocks of a cell and RACH resources (base station/NE transmits RACH resource information including number of assigned RACH preambles indicating a relationship between number of subsets of RACH preambles and a corresponding number of SS blocks [0038-0040, 0004, 0018, 0019], FIGs. 1, 8, 9), Provisional Application pages 4-13
	and RACH preamble information indicating a preamble sequence dedicated to the UE (dedicated RACH preamble corresponding to a Tx beam [0038], Provisional Application pages 4-13
	control the RF unit to receive the preamble sequence on a first RACH resource associated with a first SS block, based on the RACH resource information and the RACH preamble information (control transceiver circuitry to receive RACH preamble on a RACH resource associated with SS block [0051-0056], FIG. 10
	Jung does not expressly disclose transmit preamble on a first RACH resource associated with a first SS block of the cell and transmit the preamble sequence on a second RACH resource associated with a second SS block  
transmit preamble on a first RACH resource associated with a first SS block of the cell and transmit the preamble sequence on a second RACH resource associated with a second SS block  (UE transmits preamble on multiple RACH occasions corresponding to detected SS block (sections 1-3) FIGs. 2, 3
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmit preamble on a first RACH resource associated with a first SS block of the cell and transmit the preamble sequence on a second RACH resource associated with a second SS block” as taught by 3GPP into Jung’s system with the motivation to enable NR UE to receive RACH resource/configuration and perform random access using multi beam (3GPP, sections 1-3, FIGs. 2, 3)

Claim 6 is rejected based on similar ground(s) provided in rejection of claim 15. 

	Regarding claims 7, 16, Jung discloses RACH resources are for contention free RACH [0038, 0044]

 	Regarding claims 8, 17, 3GPP discloses UE monitor RAR window for a response after transmitting preamble using different RACH occasions (Section 2)
	Jung discloses a single RAR for multiple detected preambles [0034]

	Regarding claims 9, 18, Jung discloses RAR includes an index of SS block [0037]


Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over da Silva in view of 3GPP and in further view of Jung.

	Regarding claims 5, 14, combined system of da Silva and 3GPP does not expressly disclose “RAR includes beam direction information for the UE and the beam direction information is an SS block index”
	Jung discloses RAR includes an index of SS block [0037, 0041-0044]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “RAR includes beam direction information for the UE and the beam direction information is an SS block index” as taught by Jung into combined system of 3GPP and da Silva with the motivation to indicate DL Tx beam (Jung, paragraph [0037, 0041-0044])


Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over da Silva in view of 3GPP and in further view of Johansson et al (USPN 2012/0314664).

	Regarding claims 2, 11, 3GPP discloses UE transmits preamble on multiple RACH occasions corresponding to detected SS block (sections 1-3) FIGs. 2, 3.  Combined system of da Silva and 3GPP does not expressly disclose “preamble sequence is transmitted using same transmission power”
	Johansson discloses UE transmitting random access preamble using same transmit power [0059, 0079]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “preamble sequence is transmitted using same transmission power” as taught by Johansson into combined system of 3GPP and da Silva with the motivation to enable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469